DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on December 20th, 2019 has been entered.  Accordingly, Claims 9, 13, 15, 20, 23, 25, and 27-32 have been cancelled.  Accordingly, claims 1-8, 10-12, 14, 16-19, 21, 22, 24, and 26 are pending in the present application in which claims 1, 17, and 24 are in independent form.
Information Disclosure Statement
The IDS filed on December 20th, 2019 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vertical semiconductor devices having a plurality of vertical memory cells.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12, 16, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (U.S. Pub. 2015/0129878).
In re claim 1, Shin discloses a vertical semiconductor device, comprising: a plurality of vertical memory cells (including channel layers 200, word lines 194, 196) on an upper surface (a top surface) of a first substrate 170 (see paragraphs [0064], [0066] and fig. 1B); an adhesive layer 178 on a lower surface (a bottom surface) of the first substrate 170 that is opposite to the upper surface of the first substrate 170 (see paragraph [0055] and fig. 1B, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the metal layer 178 functions as an adhesive layer for attaching the first substrate 170 to the lower insulating interlayer 142/144/146); a second substrate 110 having first peripheral circuits thereon 120/130/150 (see paragraph [0076] and fig. 1B); a lower insulating interlayer 142/144/146 on the second substrate 110 (see paragraph [0080] and fig. 1B); and a plurality of wiring structures 232, 156, 158 electrically connecting the vertical memory cells and the first peripheral circuits 120/130/150, wherein a lower surface of the adhesive layer 178 and an upper surface of the lower insulating interlayer 146 are in contact with each other (see paragraphs [0055], [0080], [0092] and fig. 1B).

    PNG
    media_image1.png
    778
    933
    media_image1.png
    Greyscale

In re claim 3, as applied to claim 1 above, Shin discloses wherein the first substrate 170 includes polysilicon (see paragraph [0052] and fig. 1B).
In re claim 5, as applied to claim 1 above, Shin discloses wherein the vertical semiconductor device further comprising a first insulating interlayer 212 covering the vertical memory cells on the first substrate 170 (see paragraph [0069] and fig. 1B).
In re claim 12, as applied to claim 1 above, Shin discloses wherein the vertical memory cells comprises first conductive patterns 194, 196 being apart from each other in a direction perpendicular to the first substrate 170; and channel structures 200 passing through the first conductive patterns 194, 196, the channel structures 200 
In re claim 16, as applied to claim 1 above, Shin discloses wherein the first substrate 170 overlaps the upper surface of the second substrate 110, and
the adhesive layer 178 and the lower insulating interlayer 146 are between the first substrate 170 and the second substrate 110 (see paragraph [0124] and fig. 1B).
	In re claim 24, Shin discloses a vertical semiconductor device, comprising:
a plurality of vertical memory cells (including channel layers 200, word lines 194, 196) on an upper surface of a first substrate 170 (see paragraphs [0064], [0066], and fig. 1B); an adhesive layer 178 on a lower surface of the first substrate 170 that is opposite to the upper surface of the first substrate 170 (see paragraph [0055] and fig. 1B, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the metal layer 178 functions as an adhesive layer for attaching the first substrate 170 to the lower insulating interlayer 142/144/146); peripheral circuits 120/130/150 on a second substrate 110 (see paragraph [0045] and fig. 1B); and a lower insulating interlayer 142/144/146 covering the peripheral circuits 120/130/150 on the second substrate 110 (see paragraph [0048] and fig. 1B), an upper surface of the lower insulating interlayer 146 in contact with a lower surface of the adhesive layer 178 (see paragraph [0055] and fig. 1B), wherein the first substrate 170 overlaps an upper surface of the second substrate 110, and the adhesive layer 178 and the lower insulating interlayer 142/144/146 are between the first 170 and second 110 substrates (see paragraphs [0048], [0053], [0054] [0055] and fig. 1B).
Claim(s) 1, 5, 12, 14, 16, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yon et al. (U.S. Pub. 2015/0372005).
In re claim 1, Yon discloses a vertical semiconductor device, comprising: a plurality of vertical memory cells (CS) on an upper surface (a top surface) of a first substrate 110 (see paragraph [0056] and fig. 2); an adhesive layer 100 on a lower surface (a bottom surface) of the first substrate 110 that is opposite to the upper surface of the first substrate 110 (see paragraph [0075] and fig. 2, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the layers 100 functions as an adhesive layer for attaching the first substrate 110 to the lower insulating interlayer 24); a second substrate 10 having first peripheral circuits PTR thereon (see paragraph [0103] and fig. 2); a lower insulating interlayer 24 on the second substrate 10 (see paragraph [0106] and fig. 2); and a plurality of wiring structures 182/184 electrically connecting the vertical memory cells and the first peripheral circuits PTR, wherein a lower surface of the adhesive layer 100 and an upper surface of the lower insulating interlayer 24 are in contact with each other (see paragraph [0106] and fig. 2).

    PNG
    media_image2.png
    745
    962
    media_image2.png
    Greyscale

In re claim 5, as applied to claim 1 above, Yon discloses wherein the vertical semiconductor device further comprising a first insulating interlayer 120 covering the vertical memory cells on the first substrate 110 (see paragraph [0122] and fig. 2).
In re claim 12, as applied to claim 1 above, Yon discloses wherein the vertical memory cells comprises first conductive patterns GE being apart from each other in a direction perpendicular to the first substrate 110; and channel structures 140 passing through the first conductive patterns GE, the channel structures 140 electrically connected to the first substrate 110 (see paragraph [0090] and fig. 2).

In re claim 16, as applied to claim 1 above, Yon discloses wherein the first substrate 110 overlaps the upper surface of the second substrate 10, and
the adhesive layer 100 and the lower insulating interlayer 24 are between the first substrate 110 and the second substrate 10 (see paragraph [0054] and fig. 2).
	In re claim 24, Yon discloses a vertical semiconductor device, comprising:
a plurality of vertical memory cells (GS) on an upper surface of a first substrate 110 (see paragraph [0056] and fig. 2); an adhesive layer 100 on a lower surface of the first substrate 110 that is opposite to the upper surface of the first substrate 110 (see paragraph [0056] and fig. 2, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that layer 100 functions as an adhesive layer for attaching the first substrate 110 to the lower insulating interlayer 24); peripheral circuits PTR on a second substrate 10 (see paragraph [0103] and fig. 2); and a lower insulating interlayer 24 covering the peripheral circuits PTR on the second substrate 10 (see paragraph [0106] and fig. 2), an upper surface of the lower insulating interlayer 24 in contact with a lower surface of the adhesive layer 100 (see paragraph [0106] and fig. 2), wherein the first substrate 110 overlaps an upper surface of the second substrate 10, and the adhesive layer 100 and the lower insulating interlayer 24 are between the first 110 and second 10 substrates (see paragraph [0106] and fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878) in view of Ishihara et al. (U.S. Pub. 2011/0309432).
In re claim 17, Shin discloses a vertical semiconductor device, comprising:
a plurality of vertical memory cells (including channel layers 200, word lines 194, 196) on an upper surface of a first substrate 170 (see paragraphs [0064], [0066], and fig. 1B);
a first insulating interlayer 212 covering the vertical memory cells on the first substrate 170 (see paragraph [0069] and fig. 1B); an adhesive layer 178 on a lower surface of the first substrate 170 that is opposite to the upper surface of the first substrate 170 (see paragraph [0055] and fig. 1B, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), examiner tails to position that the metal layer 178 functions an adhesive layer for attaching the first substrate 170 to the lower insulating interlayer 142/144/146); a second substrate 110 having peripheral circuits 120/130/150 thereon (see paragraph [0076] and fig. 1B); a lower insulating interlayer 142/144/146 covering the peripheral circuits 120/130/150 on the second substrate 110 (see paragraph [0080] and fig. 1B), an upper surface of the lower insulating interlayer 146 in contact with a lower surface of 

    PNG
    media_image1.png
    778
    933
    media_image1.png
    Greyscale

	Shin is silent to wherein a plurality of through via contacts passing through at least the first insulating interlayer, each of the through via contacts in contact with a lower wiring of a corresponding one of the peripheral circuits.
However, Ishihara discloses in a same field of endeavor, a vertical semiconductor device, including, inter-alia, a vertical semiconductor device, comprising:
a plurality of vertical memory cells (MC) on an upper surface of a first substrate (see paragraph [0051] and fig. 2); a first insulating interlayer 23 covering the vertical memory 
	
    PNG
    media_image3.png
    562
    921
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the vertical semiconductor device of Shin with the features as taught by Ishihara in order to enable a plurality of through via contacts passing through at least the first insulating interlayer, each of the through via contacts in contact with a lower wiring of a corresponding one of the peripheral circuits in the vertical semiconductor device of Shin to be formed because in doing so a memory string having a U-shaped configuration can be obtain and furthermore to improve the operation performance of the vertical KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 18, as applied to claim 17 above, Shin in combination with Ishihara discloses wherein the first substrate includes a single crystal semiconductor material (see paragraph [0037] of Ishihara).  Note that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	In re claim 19, as applied to claim 17 above, Shin in combination with Ishihara discloses wherein the first substrate includes polysilicon (see paragraph [0052] of Shin).
	In re claim 21, as applied to claim 17 above, Shin in combination with Ishihara discloses wherein the vertical memory cells comprises: first conductive patterns 194/196 being apart from each other (via insulating layers 193/195) in a direction perpendicular to the first substrate 170; and channel structures 200 passing through the first conductive patterns 194/196, the channel structures 200 electrically connected to the first substrate 22 (see paragraph [0063] and fig. 1B of Shin).
.
Claims 2, 6-8, 10, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878) in view of Ishihara et al. (U.S. Pub. 2011/0309432).
In re claim 2, as applied to claim 1, Shin is silent to wherein the first substrate includes a single crystal semiconductor material.
However, Ishihara discloses in a same field of endeavor, a vertical semiconductor device including, inter-alia, wherein a first substrate includes a single crystal semiconductor material (see paragraph [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art to use a single crystal semiconductor material as the first substrate in the vertical semiconductor device of Shin because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 6, as applied to claim 5 above, Shin is silent to wherein each of the wiring structures comprise: one of a plurality of through via contacts passing through the first insulating interlayer and the first substrate, and contacting a lower wiring of a corresponding one of the first peripheral circuits; and an upper wiring electrically connected to the one of the through via contacts.

a plurality of vertical memory cells (MC) on an upper surface of a first substrate (see paragraph [0051] and fig. 2); a first insulating interlayer 23 covering the vertical memory cells on the first substrate (see paragraph [0058] and fig. 2); a second substrate 11 having peripheral circuits PR1 thereon, and a wiring structure comprises one of a plurality of through via contacts 31, 32 (on the left side of the vertical semiconductor device) passing through the first insulating interlayer 23 and the first substrate, and contacting a lower wiring of a corresponding one of the peripheral circuits PR1, and an upper wiring LB electrically connected to the one of the through via contacts (see paragraph [0067] and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vertical semiconductor device of Shin with the features as taught by Ishihara in order to enable wherein each of the wiring structures comprise: one of a plurality of through via contacts passing through the first insulating interlayer and the first substrate, and contacting a lower wiring of a corresponding one of the first peripheral circuits; and an upper wiring electrically connected to the one of the through via contacts in the vertical semiconductor device of Shin to be formed because in doing so a memory string having a U-shaped configuration can be obtain and furthermore to improve the operation performance of the vertical semiconductor device (see paragraphs [0004]-[0005] of Ishihara).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	In re claim 7, as applied to claim 6 above, Shin in combination with Ishihara disclose wherein the vertical semiconductor device further comprising: an insulation spacer 240 surrounding a side wall of at least one of the through via contacts 232 (see paragraph [0074] and fig. 1B of Shin).
	In re claim 8, as applied to claim 6 above, Shin in combination with Ishihara disclose wherein the vertical semiconductor device further comprising: an insulation pattern 240 surrounding a side wall of at least one of the through via contacts 232 (see paragraph [0074] and fig. 1B of Shin).
	In re claim 10, as applied to claim 6 above, Shin in combination with Ishihara disclose wherein the through via contacts are not in direct contact with the vertical memory cells (see fig. 2 of Ishihara).
	In re claim 26, as applied to claim 24 above, Shin discloses wherein the vertical semiconductor device further comprising a first insulating interlayer 212 covering the memory cells on the first substrate 170 (see paragraph [0069] and fig. 1B).
However, Shin is silent to wherein one of the through via contacts passing through at least the first insulating interlayer, the through via contacts in contact with a 
However, Ishihara discloses in a same field of endeavor, a vertical semiconductor device, including, inter-alia, a vertical semiconductor device, comprising:
a plurality of vertical memory cells (MC) on an upper surface of a first substrate (see paragraph [0051] and fig. 2); a first insulating interlayer 23 covering the vertical memory cells on the first substrate (see paragraph [0058] and fig. 2); a second substrate 11 having peripheral circuits PR1 thereon, one of the through via contacts 31, 32 passing through at least the first insulating interlayer 23, the through via contacts 31, 32 in contact with a lower wiring of a corresponding one of the peripheral circuits PR1; and an upper wiring BL electrically connected to the one of the through via contacts 31 32 (see paragraph [0067] and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vertical semiconductor device of Shin with the features as taught by Ishihara in order to enable wherein one of the through via contacts passing through at least the first insulating interlayer, the through via contacts in contact with a lower wiring of a corresponding one of the peripheral circuits; and an upper wiring electrically connected to the one of the through via contacts in the vertical semiconductor device of Shin to be formed because in doing so a memory string having a U-shaped configuration can be obtain and furthermore to improve the operation performance of the vertical semiconductor device (see paragraphs [0004]-[0005] of Ishihara).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2015/0129878) in view of Otremba et al. (U.S. Pub. 2014/0145318).
In re claim 4, as applied to claim 1 above, Shin discloses wherein the adhesive layer includes titanium (see paragraph [0108]) but is silent to wherein the adhesive layer includes at least one of Ga, GaN, copper, or a compound containing silicon.
However, Otremba discloses that suitable conductive adhesive material may include metals such as titanium or copper (see paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to use copper as an alternative to titanium for the adhesive layer in the vertical semiconductor device of Shin because Otremba suggested that it is well-known in the art that copper and titanium are interchangeable adhesive layer in semiconductor device since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shim et al.			U.S. Pub. 2017/0373084	Dec. 28, 2017.
Lee et al.			U.S. Pub. 2015/0325588	Nov. 12, 2015.
Pyo et al.			U.S. Pub. 2013/0017629	Jan. 17, 2013.
Kim et al.			U.S. Pub. 2018/0254247	Sep. 6, 2018.
Son et al.			U.S. Pub. 2016/0307910	Oct. 20, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892